Title: [September 1764]
From: Washington, George
To: 




8. Sowed a few Oats to see if they woud stand the Winter (at Doeg Run).
 


15. Finished Sowing Wheat at Riverside Quarter 50 Bushels.
 


20. Sowed Wheat as far as Ransoms Houses at Muddy hole 55 Bushels.


   
   Elizabeth Ransom, a widow, had rented a farm from GW from 1757 to 1760.



 


21. Began to cut Tops at Muddy H. & R. Qrs.


   
   The practice in GW’s day was to remove the tops and blades from the cornstalks during the fall, leaving the bare stalks standing while the ears ripened. The tops and blades, and later the harvested stalks, became fodder for livestock.



 


22. Finishd Sowing the Wheat in Corn Ground on this side the Run at Doeg Run Qr. Wint[er] (Wheat) from home 36 Bls. thrashed at the Quartr. 38 Bls. in all 74 Busl.

   

Finishd plan[tin]g. Turnips behind Garden wch. was begun 20th.
 


27. A Negro & Apprentice of Robt. Wrights began to Work upon my Mill.
Transplanted Lucerne below Garden & Sowed  Rows of St. Foine.

   
   
   GW tried doggedly to raise sainfoin (Onobrychis viciaefolia), also called esparcet, a crop now in very limited cultivation in the United States. It does not adapt well in areas where red clover and alfalfa will do much better, as Arthur Young knew when GW asked him for seed of the English strain in 1786. Young replied 2 Feb. 1787 that he was sending only a small quantity of seed, “for I cannot conceive that it will succeed at all with you” (DLC:GW). Young was correct. GW wrote Samuel Powel 15 Sept. 1788 that his fall planting in 1787 died by frost and his spring 1788 crop failed to come up at all (ViMtvL). Still, GW continued to plant small quantities of it, hoping to accumulate enough seed for a full crop. Despite the dissatisfaction with the plant, it was still being advertised in the American Farmer, 1 (1820), 376, for sale in Baltimore. The advertisement referred to it also as “Hundred Year’s Clover.”



